953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Zane NORMAN, et al., Plaintiffs, William Thornwell Hunter,Sr., Proposed Intervenor-Appellant,v.George V. VOINOVICH, Governor, et al., Defendants-Appellees.
No. 91-3819.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The documents before the court indicate that on August 23, 1991, the district court entered an order denying appellant's application for intervention in the underlying class action lawsuit pursuant to Fed.R.Civ.P. 24, and for a temporary restraining order pursuant to Fed.R.Civ.P. 65.   The district court noted that appellant was a member of the plaintiff class whose interests are adequately protected.   Appellant has filed a notice of appeal from the district court's order.


3
Upon consideration, we conclude that this court lacks jurisdiction over this appeal.   Appellant's application is best construed as one for permissive intervention pursuant to Fed.R.Civ.P. 24(b), the denial of which is not appealable absent an abuse of discretion.   See Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 380 (1987).   Here, the district court acted within its discretion in denying appellant's application to intervene.   Furthermore, the denial of appellant's motion for a temporary restraining order is not final and appealable.   See Office of Personnel Management v. American Fed'n of Gov't Employees, AFL-CIO, 473 U.S. 1301, 1303-05 (1985).


4
Accordingly, this appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.